


110 HR 6036 IH: Lifelong Learning Accounts Act of

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6036
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Emanuel (for
			 himself and Mr. Ramstad) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish
		  lifelong learning accounts to provide an incentive to save for
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Lifelong Learning Accounts Act of
			 2008.
		2.Lifelong learning
			 accounts
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Contributions to
				lifelong learning accounts
						(a)Credit
				allowedIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the applicable percentage of the contributions (other
				than rollover contributions described in subsection (e)(5)) paid in cash during
				such taxable year by or on behalf of such individual to a lifelong learning
				account of such individual.
						(b)Limitations and
				definitions related to allowance of credit
							(1)Dollar
				limitationThe amount of contributions taken into account under
				subsection (a) with respect to any eligible individual for any taxable year
				shall not exceed the lesser of—
								(A)$2,500, or
								(B)an amount equal to
				the compensation (as defined in section 219(f)(1)) includible in the
				individual’s gross income for such taxable year.
								(2)Limitations
				based on modified adjusted gross income
								(A)Phaseout of
				dollar limitation based on account beneficiary’s modified adjusted gross
				incomeThe $2,500 amount
				contained in paragraph (1)(A) shall be reduced (but not below zero) by the
				account beneficiary’s reduction amount.
								(B)Per contributor
				limitation based on contributor’s modified adjusted gross
				incomeIn the case of a contributor who is an individual (other
				than an employer of the account beneficiary), the aggregate amount of the
				contributions of such contributor which may be taken into account under
				subsection (a) with respect to any eligible individual for any taxable year
				shall not exceed the excess (if any) of $2,500 over such contributor’s
				reduction amount.
								(C)Account
				beneficiary’s reduction amountFor purposes of subparagraph (A),
				the account beneficiary’s reduction amount is the amount which bears the same
				ratio to $2,500 as—
									(i)the
				excess of—
										(I)the account
				beneficiary’s modified adjusted gross income for such taxable year, over
										(II)$100,000 (twice
				such amount in the case of a joint return), bears to
										(ii)$20,000 (twice
				such amount in the case of a joint return).
									For
				purposes of the preceding sentence, the term modified adjusted gross
				income means adjusted gross income increased by any amount excluded from
				gross income under section 911, 931, or 933.(D)Contributor’s
				reduction amountFor purposes of subparagraph (B), the
				contributor’s reduction amount is the amount that would be determined under
				subparagraph (C) if contributor were substituted for
				account beneficiary each place it appears therein.
								(E)Special rule for
				married individuals filing a separate returnIn the case of a
				married individual filing a separate return, subparagraph (C)(i)(II) shall be
				applied by substituting zero for the dollar amount
				therein.
								(3)Treatment of
				employer contributions
								(A)Exclusion from
				gross incomeGross income shall not include any contribution to a
				lifelong learning account made by an employer of the account beneficiary to the
				extent that the aggregate amount of such contributions made during the taxable
				year does not exceed the limitation in effect under paragraph (1) (determined
				without regard to subparagraph (B) of this paragraph) for such taxable year
				with respect to such beneficiary.
								(B)Coordination
				with creditThe limitation which would (but for this
				subparagraph) apply under paragraph (1) with respect to the eligible individual
				for any taxable year shall be reduced (but not below zero) by the aggregate
				amount contributed to lifelong learning accounts of such individual which is
				excludable from the taxpayer’s gross income for such taxable year under
				subparagraph (A) (and such amount shall not be taken into account in
				determining the credit under subsection (a)).
								(4)Applicable
				percentageFor purposes of this section, the term
				applicable percentage means—
								(A)50 percent with
				respect to the first $500 of contributions taken into account under subsection
				(a) with respect to any eligible individual for any taxable year, and
								(B)25 percent with
				respect to so much of such contributions as exceeds $500.
								(5)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual for any taxable year if, as of the first
				day of such taxable year, such individual has attained age 18 but has not
				attained age 71.
							(c)Lifelong learning
				accountsFor purposes of this section—
							(1)In
				generalThe term lifelong learning account means a
				trust created or organized in the United States as a lifelong learning account
				exclusively for the purpose of paying the qualified education expenses of the
				account beneficiary, but only if the written governing instrument creating the
				trust meets the following requirements:
								(A)No contribution
				will be accepted unless it is in cash.
								(B)Except in the case
				of a rollover contribution described in subsection (e)(5), no contribution will
				be accepted if such contribution, when added to all previous contributions to
				the trust for the calendar year, would exceed $2,500.
								(C)The trustee is a
				bank (as defined in section 408(n)), an agency or instrumentality of a State,
				or another person who demonstrates to the satisfaction of the Secretary that
				the manner in which that person will administer the trust will be consistent
				with the requirements of this section.
								(D)No part of the
				trust assets will be invested in life insurance contracts.
								(E)No part of the
				trust assets will be invested in any collectible (as defined in section
				408(m)).
								(F)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(G)The interest of an
				individual in the balance in his account is nonforfeitable.
								(2)Qualified
				education expensesThe term qualified education
				expenses means amounts paid by the account beneficiary for education of,
				or courses of instruction (including training and apprenticeship programs) for,
				the account beneficiary or the account beneficiary’s spouse, including—
								(A)tuition, fees, and
				similar payments, and
								(B)books, supplies,
				equipment, tools, and information technology devices, required for such course
				or education.
								Such term
				shall not include amounts paid for any course or other education involving
				sports, games, or hobbies.(3)Account
				beneficiaryThe term account beneficiary means the
				individual on whose behalf the lifelong learning account was
				established.
							(4)Certain rules to
				applyRules similar to the following rules shall apply for
				purposes of this section:
								(A)Section 219(f)(3)
				(relating to time when contributions deemed made).
								(B)Section 408(g)
				(relating to community property laws).
								(C)Section 408(h)
				(relating to custodial accounts).
								(d)Tax treatment of
				accounts
							(1)In
				generalA lifelong learning
				account is exempt from taxation under this subtitle unless such account has
				ceased to be a lifelong learning account. Notwithstanding the preceding
				sentence, any such account is subject to the taxes imposed by section 511
				(relating to imposition of tax on unrelated business income of charitable, etc.
				organizations).
							(2)Account
				terminationsRules similar to the rules of paragraphs (2) and (4)
				of section 408(e) shall apply to lifelong learning accounts, and any amount
				treated as distributed under such rules shall be treated as not used to pay
				qualified education expenses.
							(e)Tax treatment of
				distributions
							(1)Inclusion in
				gross incomeAny amount distributed out of a lifelong learning
				account shall be included in gross income by the distributee.
							(2)Additional
				tax
								(A)In
				generalExcept as otherwise provided in this subsection, the tax
				imposed by this chapter on the account beneficiary for any taxable year in
				which there is a nonqualified distribution from a lifelong learning account
				shall be increased by 10 percent of the amount of such distribution.
								(B)ExceptionsSubparagraph
				(A) shall not apply if the distribution is made after the account beneficiary
				dies, becomes disabled (within the meaning of section 72(m)(7)), or has
				attained age 70.
								(3)Nonqualified
				distributionFor purposes of
				this section, the term nonqualified distribution means the excess
				(if any) of—
								(A)the aggregate
				distributions from the account during the taxable year, over
								(B)the qualified
				education expenses of the account beneficiary for the taxable year.
								(4)Excess
				contributions returned before due date of return
								(A)In
				generalIf any excess contribution is contributed for a taxable
				year to any lifelong learning account of an individual, paragraphs (1) and (2)
				shall not apply to distributions from the lifelong learning accounts of such
				individual (to the extent such distributions do not exceed the aggregate excess
				contributions to all such accounts of such individual for such year) if—
									(i)such distribution
				is received by the individual on or before the last day prescribed by law
				(including extensions of time) for filing such individual’s return for such
				taxable year, and
									(ii)such distribution
				is accompanied by the amount of net income attributable to such excess
				contribution.
									Any net
				income described in clause (ii) shall be included in the gross income of the
				individual for the taxable year in which it is received.(B)Excess
				contributionFor purposes of
				subparagraph (A), the term excess contribution means any
				contribution (other than a rollover contribution described in paragraph (6))
				which is not taken into account for purposes of determining the credit allowed
				under subsection (a) or the amount excludable from the taxpayer’s gross income
				under subsection (b)(3).
								(5)Rollover
				contributionAn amount is
				described in this paragraph as a rollover contribution if it meets the
				requirements of subparagraphs (A) and (B).
								(A)In
				generalParagraphs (1) and (2) shall not apply to any amount paid
				or distributed from a lifelong learning account to the account beneficiary to
				the extent the amount received is paid into a lifelong learning account for the
				benefit of such beneficiary not later than the 60th day after the day on which
				the beneficiary receives the payment or distribution.
								(B)LimitationThis
				paragraph shall not apply to any amount described in subparagraph (A) received
				by an individual from a lifelong learning account if, at any time during the
				1-year period ending on the day of such receipt, such individual received any
				other amount described in subparagraph (A) from a lifelong learning account to
				which paragraphs (1) and (2) did not apply by reason of the application of this
				paragraph.
								(6)Transfer of
				account incident to divorceThe transfer of an individual’s interest in
				a lifelong learning account to an individual’s spouse or former spouse under a
				divorce or separation instrument described in subparagraph (A) of section
				71(b)(2) shall not be considered a taxable transfer made by such individual
				notwithstanding any other provision of this subtitle, and such interest shall,
				after such transfer, be treated as a lifelong learning account with respect to
				which such spouse is the account beneficiary.
							(7)Treatment after
				death of account beneficiary
								(A)Treatment if
				designated beneficiary is spouseIf the account beneficiary’s
				surviving spouse acquires such beneficiary’s interest in a lifelong learning
				account by reason of being the designated beneficiary of such account at the
				death of the account beneficiary, such lifelong learning account shall be
				treated as if the spouse were the account beneficiary.
								(B)Other
				cases
									(i)In
				generalIf, by reason of the death of the account beneficiary,
				any person acquires the account beneficiary’s interest in a lifelong learning
				account in a case to which subparagraph (A) does not apply—
										(I)such account shall
				cease to be a lifelong learning account as of the date of death, and
										(II)an amount equal
				to the fair market value of the assets in such account on such date shall be
				includible if such person is not the estate of such beneficiary, in such
				person’s gross income for the taxable year which includes such date, or if such
				person is the estate of such beneficiary, in such beneficiary’s gross income
				for the last taxable year of such beneficiary.
										(ii)Deduction for
				estate taxesAn appropriate
				deduction shall be allowed under section 691(c) to any person (other than the
				decedent or the decedent’s spouse) with respect to amounts included in gross
				income under clause (i) by such person.
									(f)ReportsThe
				trustee of a lifelong learning account shall make such reports regarding such
				account to the Secretary and to the account beneficiary with respect to
				contributions, distributions, and such other matters as the Secretary may
				require under regulations. The reports required by this subsection shall be
				filed at such time and in such manner and furnished to such individuals at such
				time and in such manner as may be required by those
				regulations.
						.
			(b)Tax on excess
			 contributionsSection 4973 of the Internal Revenue Code of 1986
			 is amended—
				(1)by striking
			 or at the end of subsection (a)(4), by inserting
			 or at the end of subsection (a)(5), and by inserting after
			 subsection (a)(5) the following new paragraph:
					
						(6)a lifelong learning account (within the
				meaning of section 36(c)),
						,
				and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Excess
				contributions to lifelong learning accountsFor purposes of this section, in the case
				of lifelong learning accounts (within the meaning of section 36(c)), the term
				excess contributions means the sum of—
							(1)the aggregate amount contributed for the
				taxable year to the accounts (other than rollover contributions described in
				section 36(e)(5)) which is not taken into account for purposes of determining
				the credit allowed under section 36(a) or the amount excludable from the
				taxpayer’s gross income under section 36(b)(3), and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of the accounts with respect to which additional tax was imposed under
				section 36(e)(2)(A) for the taxable year, and
								(B)the excess (if any)
				of—
									(i)the maximum amount
				of contributions which may be taken into account under section 36(a) for the
				taxable year, over
									(ii)the amount
				contributed to the accounts for the taxable year.
									For
				purposes of this subsection, any contribution which is distributed out of the
				lifelong learning account in a distribution to which section 36(e)(5) applies
				shall be treated as an amount not
				contributed..
				(c)Tax on
			 prohibited transactions
				(1)Paragraph (1) of
			 section 4975(e) of the Internal Revenue Code of 1986 (relating to prohibited
			 transactions) is amended by redesignating subparagraph (G) as subparagraph (H),
			 by striking or at the end of subparagraph (F), and by inserting
			 after subparagraph (F) the following new subparagraph:
					
						(G)a lifelong
				learning account described in section 36(c),
				or
						.
				(2)Subsection (c) of
			 section 4975 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(7)Special rule for
				lifelong learning accountsAn individual for whose benefit a
				lifelong learning account is established shall be exempt from the tax imposed
				by this section with respect to any transaction concerning such account (which
				would otherwise be taxable under this section) if, with respect to such
				transaction, the account ceases to be a lifelong learning account by reason of
				the application of section 36(d)(2) to such
				account.
						.
				(d)Failure To
			 provide reports on lifelong learning accountsParagraph (2) of
			 section 6693(a) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (D), by redesignating
			 subparagraph (E) as subparagraph (F), and by inserting after subparagraph (D)
			 the following new subparagraph:
				
					(E)section 36(f)
				(relating to lifelong learning accounts),
				and
					.
			(e) Exclusion from
			 employment taxes
				(1)Federal
			 Insurance Contributions ActSubsection (a) of section 3121 of the
			 Internal Revenue Code of 1986 is amended by striking or at the
			 end of paragraph (21), by striking the period at the end of paragraph (22) and
			 inserting ; or, and by inserting after paragraph (22) the
			 following new paragraph:
					
						(23)any payment made to or for the benefit of
				an employee if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section
				36(b)(3).
						.
				(2)Railroad
			 retirement taxSubsection (e) of section 3231 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(13)Learning
				account contributionsThe
				term compensation shall not include any payment made to or for
				the benefit of an employee if at the time of such payment it is reasonable to
				believe that the employee will be able to exclude such payment from income
				under section
				36(b)(3).
						.
				(3)Unemployment
			 taxSubsection (b) of section
			 3306 of such Code is amended by striking or at the end of
			 paragraph (18), by striking the period at the end of paragraph (19) and
			 inserting ; or, and by inserting after paragraph (19) the
			 following new paragraph:
					
						(20)any payment made to or for the benefit of
				an employee if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section
				36(b)(3).
						.
				(4)Withholding
			 taxSubsection (a) of section
			 3401 of such Code is amended by striking or at the end of
			 paragraph (21), by striking the period at the end of paragraph (22) and
			 inserting ; or, and by inserting after paragraph (22) the
			 following new paragraph:
					
						(23)any payment made to or for the benefit of
				an employee if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section
				36(b)(3).
						.
				(5)Employer
			 contributions required to be shown on W–2Subsection (a) of
			 section 6051 of such Code is amended by striking and at the end
			 of paragraph (12), by striking the period at the end of paragraph (13) and
			 inserting , and, and by inserting after paragraph (13) the
			 following new paragraph:
					
						(14)the amount
				contributed to any learning account (as defined in section 224) on behalf of
				such
				employee.
						.
				(6)Social security
			 trust funds held harmlessThere is hereby appropriated (out of any
			 money in the Treasury not otherwise appropriated) for each fiscal year to each
			 fund under the Social Security Act an amount equal to the reduction in the
			 transfers to such fund for such fiscal year by reason of the amendment made by
			 paragraph (1).
				(f)Exemption from
			 ERISA requirementsSubsection (b) of section 4 of the Employee
			 Retirement Income Security Act of 1974 is amended by striking or
			 at the end of paragraph (4), by striking the period at the end of paragraph (5)
			 and inserting ; or, and by inserting after paragraph (5) the
			 following new paragraph:
				
					(6)such plan is maintained solely for the
				purposes of establishing, and making contributions to, lifelong learning
				accounts (as defined in section 36 of the Internal Revenue Code of 1986) on
				behalf of
				employees.
					.
			(g)Conforming
			 amendments
				(1)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating the item relating to section
			 36 as an item relating to section 37 and by inserting before such item the
			 following new item:
					
						
							Sec. 36. Contributions to lifelong learning
				accounts.
						
						.
				(2)Section
			 6211(b)(4)(A) of such Code is amended by striking 34, and all
			 that follows through 6428 and inserting 34, 35, 36,
			 53(e), and 6428.
				(3)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting , 36,
			 after section 35.
				(h)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Credit for employer
			 contributions to lifelong learning accounts and administrative expenses of
			 certain small employers
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45O.Lifelong
				learning accounts credit
						(a)In
				generalFor purposes of section 38, the lifelong learning
				accounts credit is the sum of—
							(1)the lifelong
				learning account contributions credit, and
							(2)in the case of an
				eligible employer, the small employer lifelong learning account administrative
				costs credit.
							(b)Lifelong
				learning account contributions credit
							(1)In
				generalFor purposes of this section, the term lifelong
				learning account contributions credit means the amount equal to 25
				percent of the aggregate amount paid or incurred by the taxpayer during the
				taxable year as contributions to lifelong learning accounts (as defined in
				section 36) of employees of the taxpayer.
							(2)Dollar
				limitationThe amount of the contributions taken into account
				under paragraph (1) with respect to any employee for any taxable year shall not
				exceed $2,500.
							(c)Small employer
				lifelong learning account administrative costs credit
							(1)In
				generalFor purposes of this section, the term small
				employer lifelong learning account administrative costs credit means,
				in the case of an eligible employer, the amount equal to 50 percent of the
				aggregate amount paid or incurred by the taxpayer during the taxable year as
				administrative expenses in carrying out a program to make payments to the
				lifelong learning accounts (as defined in section 36) of employees of the
				taxpayer.
							(2)Dollar
				limitationThe amount of the credit determined under this
				subsection for any taxable year shall not exceed—
								(A)$500 for the first
				credit year and each of the 2 taxable years immediately following the first
				credit year, and
								(B)zero for any other
				taxable year.
								(3)DefinitionsFor
				purposes of this subsection—
								(A)Eligible
				employerThe term
				eligible employer has the meaning given such term by section
				408(p)(2)(C)(i).
								(B)First credit
				yearThe term first credit year means the first
				taxable year for which the taxpayer claims a credit under this section.
								(4)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of paragraphs (1), (2), and (3) of section 45E(e) shall
				apply.
							.
			(b)Credit part of
			 general business creditSection 38(b) of such Code is amended by
			 striking and at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting , plus, and by
			 adding at the end the following new paragraph:
				
					(32)the lifelong
				learning accounts credit determined under section
				45O.
					.
			(c)Deduction for
			 unused creditSection 196(c) of such Code is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(14)the lifelong learning accounts credit
				determined under section
				45O.
					.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45O. Lifelong learning accounts
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
